   Case 1:20-mc-01951-LB Document 3 Filed 09/08/20 Page 1 of 3 PageID #: 42

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
JRS                                                271 Cadman Plaza East
F. #2020R00554                                     Brooklyn, New York 11201



                                                   September 8, 2020

By E-mail

The Honorable Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

            Re:    In re Search Warrants
                   Docket Nos. 20-MC-1919; 20-MC-1951; 20-MJ-685; 20-MJ-693; 20-MJ-735

Dear Judge Levy:

                The government respectfully moves for an order unsealing the warrants and
supporting affidavits in the above-captioned matters for the limited purpose of producing such
materials to the defendants in discovery in United States v. Brown and Williams, No. 20-CR-293
(WFK). The search warrants and supporting affidavits in the above-captioned matter were
previously ordered sealed to avoid disclosure of the extent of the government’s investigation.
While the full extent of the investigation is still not publicly known, the targets of the
investigation have been indicted and arrested (see United States v. Brown and Williams, No. 20-
CR-293 (WFK)), and the government seeks to produce the above-listed search warrants and
supporting affidavits to the defendants in discovery.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:              /s/
                                                   Jonathan Siegel
                                                   Assistant U.S. Attorney
                                                   (718) 254-6293
Enclosure
   Case 1:20-mc-01951-LB Document 3 Filed 09/08/20 Page 2 of 3 PageID #: 43


JRS
F.# 2020R00554

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X                            PROPOSED ORDER

                                                       Nos. 20-MC-1919
                                                            20-MC-1951
IN RE SEARCH WARRANTS                                       20-MJ-685
                                                            20-MJ-693
                                                            20-MJ-735
--------------------------X


                 Upon the application of SETH D. DUCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Jonathan Siegel, for an

order unsealing the warrants and supporting affidavits in the above-captioned matters for the

limited purpose of producing such materials to the defendants in discovery in United States v.

Brown and Williams, No. 20-CR-293 (WFK).

                 WHEREAS, the search warrants and supporting affidavits in the above-captioned

matters were previously ordered sealed to avoid disclosure of the extent of the government’s

investigation;

                 WHEREAS, the targets of the investigation have been indicted and arrested, see

United States v. Brown and Williams, No. 20-CR-293 (WFK);

                 WHEREAS, the government seeks to produce the above-listed search warrants

and supporting affidavits to the defendants in discovery;
   Case 1:20-mc-01951-LB Document 3 Filed 09/08/20 Page 3 of 3 PageID #: 44


              IT IS HEREBY ORDERED that the warrants and supporting affidavits in the

above-captioned matters for the limited purpose of producing such materials to the defendants in

discovery in United States v. Brown and Williams, No. 20-CR-293 (WFK).


Dated:   Brooklyn, New York
         September ____, 2020




                                            HONORABLE ROBERT M. LEVY
                                            UNITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
